[Cite as State ex rel. Shepherd v. Astrab, 2011-Ohio-2938.]



          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 96511



                                STATE OF OHIO EX REL.
                                 CHARLES SHEPHERD

                                                              RELATOR
                                                      vs.

                               JUDGE MICHAEL ASTRAB
                                                              RESPONDENT



                                            JUDGMENT:
                                            WRIT DENIED


                             Writ of Mandamus and/or Writ of Procedendo
                                         Motion No. 443386
                                        Order No. 444896

RELEASE DATE: June 10, 2011

FOR RELATOR:
                                      2


Charles Shepherd, Pro Se
Inmate #434286
P.O. Box 57
Marion, Ohio 43301


ATTORNEYS FOR RESPONDENT:

William D. Mason
Cuyahoga County Prosecutor

By:     James E. Moss
        Assistant County Prosecutor
Justice Center - 8 Floor
                 ht




1200 Ontario Street
Cleveland, Ohio     44113




KENNETH A. ROCCO, J.:

       {¶ 1} Relator, Charles Shepherd, is the defendant in State v. Shepherd,

Cuyahoga County Court of Common Pleas Case No. CR-427416, which has
                                            3

been assigned to respondent judge.1 Shepherd contends that his sentence is

void and argues that the court of common pleas did not correctly impose

postrelease control. The October 4, 2002 sentencing journal states, in part:

“Post release control is part of this prison sentence for the maximum period

allowed for the above felony (s) under R.C. 2967.28.” He requests that this

court issue a writ of mandamus and/or procedendo compelling respondent to

resentence him and journalize “a valid final appealable order.” Complaint,

Ad Damnum Clause.

       {¶ 2} Respondent has filed a motion for summary judgment and argues

that Shepherd had an adequate remedy in the ordinary course of the law by

way of appeal. We agree.

       {¶ 3} In State ex rel. Castro v. Corrigan, Cuyahoga App. No. 96488,

2011-Ohio-1701, the relator filed a complaint for a writ of mandamus and/or

procedendo. Castro requested that this court compel the respondent judge to

conduct a resentencing hearing and issue a final, appealable order that

properly includes postrelease control. Castro’s sentencing entry included the

same language regarding the imposition of postrelease control for “the


       1
        The original respondent was visiting Judge William J. Coyne, who was substituting for
former-judge Bridget McCafferty. In a prior entry, we recognized that Judge Michael Astrab
succeeded her in office and instructed the clerk to substitute Judge Michael Astrab for Judge
William J. Coyne as the respondent and to change the caption accordingly. See Civ.R. 25(D).
                                        4

maximum period allowed” as appeared in Shepherd’s sentencing entry. See

Castro, ¶5.

      {¶ 4} “Finally, this court cannot issue a writ of mandamus and/or

procedendo since Castro possesses or possessed an adequate remedy at law

through a direct appeal of his sentence to raise the claim that he did not

receive proper notification about postrelease control.     The Ohio Supreme

Court has established that a sentencing entry, which includes language that

postrelease control is part of the sentence, provides sufficient notice to raise

any claimed errors on appeal rather than by extraordinary writ. State ex rel.

Tucker v. Forchione, Slip Opinion No.2010–Ohio–6291. See, also, State ex

rel. Pruitt v. Cuyahoga Cty. Court of Common Pleas, 125 Ohio St .3d 402,

2010–Ohio–1808, 928 N.E.2d 722; Patterson v. Ohio Adult Parole Auth., 120

Ohio St.3d 311, 2008–Ohio–6147, 898 N.E.2d 950; Watkins v. Collins, 111

Ohio St.3d 425, 2006–Ohio–5082, 857 N.E.2d 78.” Castro, ¶4.

      {¶ 5} Likewise, Shepherd had sufficient notice that postrelease control

was part of his sentence to raise any purported errors during his direct

appeal. As this court held in Castro, the controlling decisions of the Supreme

Court of Ohio require that we deny Shepherd’s request for relief in

mandamus and/or procedendo.

      {¶ 6} Accordingly,   we   grant    respondent’s   motion   for   summary
                                    5

judgment.    The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B). Relator to

pay costs.

      Writ denied.



______________________________________
KENNETH A. ROCCO, JUDGE

MELODY J. STEWART, P.J., and
MARY J. BOYLE, J., CONCUR